


Exhibit 10.2
    
SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE


THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is by
and between Steve Merrick (“Executive”) and Mallinckrodt Enterprises LLC, by and
on behalf of itself, as plan sponsor (the “Company”).


WHEREAS, Executive is employed by the Company as Senior Vice President and
President, Commercial Operations, International;


WHEREAS, Executive is a Participant in the Mallinckrodt Pharmaceuticals
Severance Plan for U.S. Officers and Executives (“Plan”) which provides for
certain benefits in the event Executive’s employment is terminated on account of
a reason set forth in the Plan, subject to the terms of the Plan;


WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective July 16, 2014
(“Termination Date”); and


WHEREAS, in connection with the termination of Executive’s employment and
pursuant to the terms of the Plan, the parties have agreed to a separation
package and the resolution of any and all disputes between them.


NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:


1.Benefits Upon Termination of Employment. Whether or not Executive signs this
Agreement, Executive will be entitled to the following:


(a)Earned But Unpaid Amounts. Subject to the provisions of the paragraph
entitled “Deductions for Amounts Owed to Company,” Executive shall receive any
amounts earned, accrued or owing but not yet paid to Executive as of the
Termination Date including, but not limited to, unused accrued vacation and
unpaid base salary earned by Executive through the Termination Date. Payment of
these amounts shall be included in the first payroll check after the Termination
Date.


(b)Notice Pay. Executive was provided notice of his separation on June 16, 2014.
Executive shall perform all regular duties until the Termination Date unless
relieved of some or all of such duties by Executive’s supervisor. The Company
shall pay Executive his regular base pay, minus any applicable deductions or
withholdings, for work performed through the Termination Date, and will pay the
equivalent of his regular base pay, minus any applicable deductions or
withholdings, from the Termination Date through July 16, 2014, to fulfill the
notice pay requirement in Section 4.01(a) of the Plan. Executive acknowledges
amounts payable under this section fully and completely satisfy the notice pay
requirement set forth in Section 4.01(a) of the Plan. Unless otherwise provided
under applicable law, Executive will not be eligible to apply for short- or
long-term disability or workers’ compensation at any time after the Termination
Date.


(c)Equity Awards. Except as otherwise set forth herein, the terms of the
applicable award agreement shall govern Executive’s rights with respect to any
equity awards held by Executive as of the Termination Date. The vesting of all
outstanding equity awards, and the ability to exercise any stock options, shall
be governed by the terms of the applicable award agreement. To obtain more
information about equity holdings, Executive should contact UBS Financial
Services through its web site at https://onesource.ubs.com/mnk or by calling
1-855-896-9404.


(d)Mallinckrodt Pharmaceuticals Retirement Savings and Investment Plan.
Executive shall be fully vested in Company contributions made to the
Mallinckrodt Pharmaceuticals Retirement Savings and Investment Plan (“RSIP”) on
behalf of the Executive, subject and pursuant to the terms of the RSIP.
Executive acknowledges that, as of the Termination Date, Executive shall cease
to be eligible to participate in the RSIP and will not be eligible to make
contributions or receive allocations of employer contributions after such date,
unless otherwise provided by the terms of the RSIP. To obtain more information
about the RSIP, Executive should contact the RSIP’s third party administrator,
Mercer HR Services, through its web site at www.ibenefitcenter.com or by calling
the Mallinckrodt Pharmaceuticals Retirement Service Center at 1-800-722-2038.


(e)Mallinckrodt Pharmaceuticals Supplemental Savings and Retirement Plan. If
Executive participates in the Mallinckrodt Pharmaceuticals Supplemental Savings
and Retirement Plan (“SSRP”), Executive




--------------------------------------------------------------------------------




shall be fully vested in Company contributions, if any, made to the SSRP on
behalf of Executive, subject and pursuant to the terms of the SSRP. Executive
acknowledges, as of the Termination Date, Executive shall cease to be eligible
to participate in the SSRP and will not be eligible to make contributions or
receive allocations of employer contributions after such date, unless otherwise
provided by the terms of the SSRP. Payment of Executive’s SSRP account will be
made in accordance with the terms of the SSRP. To obtain more information about
the SSRP, Executive should contact the SSRP’s third party administrator, Mercer
HR Services, through its web site at www.ibenefitcenter.com or by calling the
Mallinckrodt Pharmaceuticals Retirement Service Center at 1-800-722-2038.


(f)COBRA Continuation Coverage. Executive (and Executive’s spouse, domestic
partner or child(ren), as applicable) shall be eligible for continued coverage
under the Company’s group health plans as required by and pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). Executive acknowledges the Company will provide COBRA
coverage only if such coverage is timely elected by Executive (or other
qualified beneficiary as defined by COBRA) and Executive is solely responsible
for electing such coverage. If Executive does not elect COBRA coverage timely,
Executive will not be eligible to receive COBRA coverage. Executive will be
required to pay the entire premium for COBRA coverage and acknowledges COBRA
coverage will end upon the expiration of the maximum period required under COBRA
or earlier than such time if Executive does not pay the required premium within
the applicable time period, if Executive terminates COBRA coverage, or if an
event occurs that, pursuant to COBRA, permits the earlier termination of COBRA
coverage.


2.Consideration to Executive for Signing This Agreement. In consideration for
Executive signing this Agreement, and pursuant to the terms of the Plan, the
Company agrees to provide Executive with severance benefits, in addition to
those benefits described in the section entitled “Benefits Upon Termination of
Employment,” and modify certain benefits described in such section as follows:


(a)Salary Continuation Payment. As soon as is administratively possible after
the later of the Termination Date or the end of any applicable revocation period
for this Agreement, Executive will begin receiving eighteen (18) months of
salary continuation payments (the period during which this will be paid shall
hereinafter be referred to as the “Severance Period”) at a bi-weekly gross rate
of $14,230.77 (with total payments equaling $555,000.00), minus any applicable
deductions or withholdings or other reductions provided for under the Plan or
required by applicable law, which will be payable in a manner and on days that
correspond to the Company’s regular paydays and payroll practices. The first
payment made pursuant to this paragraph may exceed a full pay period if it
covers the period from the Termination Date through the date of the first
payment. In this case, any subsequent payments made during the Severance Period
will cover full pay periods and only include a partial pay period if necessary
to pay any remaining salary continuation payments. Executive expressly
authorizes the Company to make any necessary deductions, withholdings, or other
reductions from amounts paid pursuant to this paragraph.


(b)Severance Period Bonus. During the Severance Period, Executive will receive
Executive’s Annual Bonus (as that term is defined in the Plan) at a bi-weekly
gross rate of $5,192.31 (with total payments equaling $202,500.00), minus any
applicable deductions or withholdings or other reductions provided for under the
Plan or required by applicable law, which will be payable in a manner and on
days that correspond to the Company’s regular paydays and payroll practices.
Executive expressly authorizes the Company to make any necessary deductions,
withholdings, or other reductions from amounts paid pursuant to this paragraph.


(c)Accelerated Vesting of Stock Options. All stock options held by Executive as
of the Termination Date which would have vested during the twelve (12)
consecutive month period occurring immediately after the Termination Date shall
accelerate and become immediately vested on the Termination Date. All
outstanding stock options held by Executive that are vested and exercisable as
of the Termination Date (including amounts that vest pursuant to the provisions
of this Agreement) shall be exercisable for the greater of (i) the period set
forth in the applicable award agreement, or (ii) twelve (12) months from the
Termination Date. In no event, however, shall an option be exercisable beyond
its original term.


(d)Accelerated Vesting of Restricted Stock, Restricted Units and Performance
Units. All unvested restricted stock, restricted units and performance units
held by Executive as of the Termination Date which would have vested during the
twelve (12) month period occurring immediately after the Termination Date shall
accelerate and become immediately vested on the Termination Date, unless the
applicable equity agreement provides for more favorable vesting treatment. All
other unvested restricted stock, restricted units and performance units held by
Executive as of the Termination Date shall be forfeited as of the Termination
Date.






--------------------------------------------------------------------------------




(e)Annual Incentive Bonus. In lieu of a bonus under the Global Bonus Program for
the Company Fiscal Year 2014, the Company will pay Executive a lump sum in the
amount of $71, 330.80 minus any applicable deductions or withholdings or other
reductions required by applicable law. Executive hereby waives any rights to any
further payment under the Global Bonus Program.


(f)Subsidized COBRA Premium. If Executive timely elects COBRA continuation
coverage then, during the Severance Period, Executive will be responsible for
paying only the employee portion of the applicable premium under the respective
plan(s), at the same rate and at the same time as such employee contributions
are paid by similarly-situated active Company employees.


(g)Outplacement Services. The Company shall pay the cost of outplacement
services for the Executive at the outplacement agency the Company regularly uses
for such purpose for a period of twelve (12) months and at the level of services
offered to similarly-situated Company employees.


(h)Waiver of Reimbursement of Relocation Expenses. The Company shall waive its
rights to any reimbursement of relocation expenses which the Company has paid in
connection with Executive’s relocation to Saint Louis, Missouri.


(i)Deductions for Amounts Owed to Company. With respect to any amounts paid
pursuant to this Agreement that are not subject to Internal Revenue Code Section
409A, the Company reserves the right to make deductions in accordance with
applicable law for any monies owed to the Company by Executive and, by signing
this Agreement, Executive expressly authorizes such deductions. Such amounts
owed include, but are not limited to, the value of any Company property
Executive has lost, damaged or retained in Executive’s possession, amounts owed
under any (i) computer loan program, (ii) sign-on bonus arrangement, (iii)
tuition reimbursement program, (iv) visa expense reimbursement program, or (v)
program or loan which provides for Executive’s reimbursement of amounts to the
Company, draws or other funds advanced to Executive which were not yet earned,
or any other overpayment of compensation or benefits to Executive, in any form.
Such deductions can be made to the extent permitted by applicable law from any
amounts owed to Executive including, but not limited to, base salary,
commission, bonus, salary continuation payments made pursuant to this Agreement,
vacation pay, or expense reimbursement. Any amounts Executive still owes after
such offset must be paid within thirty (30) days of the Termination Date. With
respect to any amounts paid pursuant to this Agreement that are subject to Code
Section 409A, the Company reserves the right to make deductions in accordance
with applicable law for any monies owed to the Company by Executive (as
described above); provided, however, such deductions cannot exceed $5,000 in the
aggregate in any Company fiscal year.


(j)No Further Benefits. Except as provided in this Agreement or as required by
the terms of a Company sponsored employee benefit plan in which Executive is
participating on the Termination Date, no payment, compensation, leave time,
insurance or other benefits will be furnished or paid to Executive. Executive
understands the Company may change payroll dates, schedules or amounts payable
on such payroll dates, insurance carriers or employee benefit plans or otherwise
modify its payroll or employee benefit plans for its active employees and, to
the extent Executive is receiving salary continuation payments on payroll dates
or is entitled to any such coverage or benefit after the Termination Date, those
changes will be applied to Executive as well and in a manner consistent with
applicable law. Except as specifically provided for in this Agreement or the
terms of the applicable employee benefit plan, as of the Termination Date,
Executive will cease to be eligible to participate under, or be covered by, any
compensation or employee benefit plan and has no rights under any of those
plans.


3.Release of All Claims.


(a)Executive’s Release of All Claims.    Executive, for and in consideration of
the commitments of the Company, including those set forth in the section
entitled “Consideration to Executive for Signing This Agreement,” and intending
to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its officers, directors,
employees, and agents, and its and their respective successors and assigns,
heirs, executors, trustees, fiduciaries and administrators (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive ever had, now has, or hereafter
may have, whether known or unknown, or which Executive heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever,
from the beginning of Executive’s employment to the date Executive signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from, or relating in any way to, Executive’s
employment relationship with Company, the Retention Agreement, the terms and
conditions of the employment relationship, and the termination of the employment




--------------------------------------------------------------------------------




relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of The Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil
Rights Act of 1866, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974, the Workers Adjustment Retraining Notification Act,
the Family and Medical Leave Act of 1993, the Genetic Information
Non-Discrimination Act of 2008, the Fair Credit Reporting Act, the Equal Pay
Act, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act, the National Labor Relations Act, the False Claims Act,
the Missouri Human Rights Act (which prohibits employment discrimination based
on race, religion, color, ancestry, national origin, age, sex or disability),
the Missouri Smokers’ Rights Law (which prohibits bias against employees for
using lawful tobacco products during non-working hours while off the employer’s
premises), Section 287.780 of Vernon’s Annotated Missouri Statutes (which
prohibits discrimination or retaliation against employees for exercising rights
under the workers compensation laws), Section 290.140 of Vernon’s Annotated
Missouri Statutes (which provides for service letters), and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs. Executive specifically acknowledges that during Executive’s employment,
(i) Executive was provided notice of all rights permitted under the Family and
Medical Leave Act of 1993 (“FMLA”), understood those rights, was allowed to take
all leave and afforded all other rights to which Executive is entitled under the
FMLA, (ii) the Company has not in any way interfered with, restrained or denied
Executive’s exercise of (or attempt to exercise) any FMLA rights, nor terminated
or otherwise discriminated against Executive for exercising (or attempting to
exercise) any such rights, and (iii) Executive was not treated differently or in
any way discriminated against because of Executive’s age. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort. Nothing in this Agreement shall
be interpreted to require Executive to release any claims that cannot lawfully
be released.


(b)Executive’s Representations. To the fullest extent permitted by law, and
subject to the provisions of the section entitled “Permissible Disclosures,”
Executive represents and affirms (i) Executive has not filed or caused to be
filed on Executive’s behalf any claim for relief against the Company or any
Releasee and, to the best of Executive’s knowledge and belief, no outstanding
claims for relief have been filed or asserted against the Company or any
Releasee on Executive’s behalf, (ii) Executive has no knowledge of any improper,
unethical or illegal conduct or activities Executive has not already reported to
a human resources representative, to any member of the Company’s legal or
compliance departments, or to the ethics hotline, and (iii) Executive will not
file, charge, claim, sue or cause or permit to be filed, charged or claimed, any
civil action, suit or legal proceeding seeking equitable or monetary relief
(including damages, injunctive, declaratory, monetary or other relief) for
Executive involving any matter released in this Agreement. Furthermore,
Executive will withdraw with prejudice any such lawsuit or other legal action
that may already be pending. In the event suit is filed in breach of this
covenant not to sue, it is expressly understood and agreed this covenant shall
constitute a complete defense to any such suit. In the event any Releasee is
required to institute litigation to enforce the terms of this subsection,
Releasees shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. Executive further agrees and covenants that should
any person, organization, or other entity file, charge, claim, sue, or cause or
permit to be filed any civil action, suit or legal proceeding involving any
matter occurring at any time in the past, Executive will not seek or accept
personal equitable or monetary relief in such civil action, suit or legal
proceeding. Although this Agreement does not preclude Executive from filing a
charge of discrimination with the Equal Employment Opportunity Commission or
related state agency or from participating in an investigation by such agency,
Executive promises never to seek or accept any damages, remedies, or other
relief for Executive personally (any right to which is hereby waived) with
respect to any claim purportedly released by this Agreement.


(c)No Unresolved Claims. This Agreement has been entered into with the
understanding there are no unresolved claims of any nature which Executive has
against the Company. Executive acknowledges and agrees, except as specified in
the section entitled “Consideration to Executive for Signing This Agreement,”
all compensation, benefits, and other obligations due Executive by the Company,
whether by contract or by law, have been paid or otherwise satisfied in full or
have been provided for in this Agreement. Executive further agrees the
representations and understandings set forth in this Agreement have been relied
upon by the Company and constitute consideration for the Company’s execution of
this Agreement.


4.Restrictions. Any agreement signed by Executive at the time of hire or during
employment regarding non-disclosure; trade secrets; confidential or proprietary
information; disclosure or ownership of inventions, methods, processes or
improvements; non-solicitation; or non-competition, including the
Non-Competition, Non-Solicitation, and Confidentiality Agreement by and between
Executive and the Company which Executive signed on January 4, 2013, shall
continue in full force and effect.






--------------------------------------------------------------------------------




5.Continued Cooperation. Executive acknowledges the Company may need to consult
with Executive from time to time on a reasonable basis after the Termination
Date on matters Executive had worked on prior to the Termination Date. Executive
agrees to continue to cooperate with the Company and to provide any such
information as is reasonably requested by the Company. The Company will
reimburse Executive for any reasonable pre-approved expenses incurred in
providing this cooperation and will not unreasonably interfere with any future
employment of Executive in these requests.


6.Rehire. Executive agrees and recognizes Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company,
Executive shall not seek employment or seek to provide services as an employee,
consultant, independent contractor or otherwise with the Company or any
affiliated entity at any time in the future, and the Company has no obligation
to employ, or retain the services of, Executive in the future.


7.Non-Disparagement. Subject to the provisions of the section entitled
“Permissible Disclosures,” Executive agrees Executive will not disparage or
subvert the Company, or make any statement reflecting negatively on the Company,
its affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement. It is the Company’s current reference policy to
confirm only the Executive’s dates of employment, job title and most recent
salary upon receipt of a reference request.


8.Understanding of Consideration. Executive understands and agrees the payments,
benefits and agreements provided in this Agreement, including those set forth in
the section entitled “Consideration to Executive for Signing This Agreement,”
are being provided to Executive in consideration for Executive’s acceptance and
execution of, and in reliance upon Executive’s representations in, this
Agreement and they are greater than the payments, benefits and agreements, if
any, to which the Executive would have received if Executive had not executed
this Agreement.


9.Satisfaction of Company Obligations. Executive acknowledges and agrees the
Company previously has satisfied any and all obligations owed to Executive under
any employment agreement or offer letter Executive has with the Company and,
further, this Agreement fully supersedes any and all prior agreements or
understandings including but not limited to the Retention Agreement, whether
written or oral, between the parties, regarding the subject matter of this
Agreement. Executive acknowledges, except as set forth expressly herein, neither
the Company, the Releasees, nor their agents or attorneys have made any promise,
representation or warranty whatsoever, either express or implied, or written or
oral.


10.Confidentiality. Subject to the provisions of the section entitled
“Permissible Disclosures,” Executive agrees not to disclose the terms of this
Agreement to anyone, except a spouse, attorney, or, as necessary, a tax or
financial advisor. It is expressly understood any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.


11.Company Property.


(a)Company Records. Executive represents, as of the Termination Date, Executive
shall not have in Executive’s possession any records or business documents,
whether on computer or hard copy, or other materials (including but not limited
to computer disks and tapes, computer programs, files and software,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of Executive’s employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates. Executive acknowledges all such Corporate Records are the property
of the Company.


(b)Company Property. On or before the Termination Date, Executive is required to
return all company property to Monica Andersen, Vice President Human Resources.
Company property includes, but is not limited to, building I.D. and name tags,
office keys and company car keys, Executive’s Company computer (including
laptop), cell phone or other handheld communication device (e.g., BlackBerry,
iPhone or iPad), samples, cases, or brochures Executive has acquired by virtue
of Executive’s employment. As of the Termination Date, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.




--------------------------------------------------------------------------------






12.Permissible Disclosures. Nothing in this Agreement shall prohibit or restrict
Executive from: (i) making any disclosure of information required by law, (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal or state regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources personnel, or (iii)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization.


13.Non-Admission. The Company and Executive mutually agree and acknowledge the
provision of benefits by the Company pursuant to this Agreement and the
settlement and termination of any asserted or unasserted claims against the
Releasees are not and shall not be construed to be an admission of any violation
of any federal, state or local statute or regulation, or of any duty owed by any
of the Releasees to Executive.


14.Breach. Executive agrees and recognizes should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs. If it is discovered at any time Executive engaged in behavior
during employment that would have justified termination for cause, any
consideration payable to Executive under this Agreement shall immediately cease,
Executive’s annual incentive or other bonus payment(s) may be withheld in whole
or in part, and Executive shall be required to return any consideration paid
under this Agreement. The Company may withhold paying any further consideration
pending resolution of an inquiry that could lead to a finding resulting in
cause. For purposes of this Agreement, “cause” shall mean an Executive’s (i)
violation of any fiduciary duty owed to the Company, (ii) conviction of a felony
or misdemeanor, (iii) dishonesty, (iv) theft, (v) violation of Company rules or
policy, or (vi) other egregious conduct that has or that could have a serious
and detrimental impact on the Company or any of its affiliates or subsidiaries
or any of their employees.


15.Injunctive Relief. Executive further agrees the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits relating to or arising out of any violations of this
Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled. Executive irrevocably and
unconditionally (i) agrees any suit, action or other legal proceeding relating
to or arising out of this Agreement, including without limitation, any action
commenced by the Company for preliminary and permanent injunctive relief or
other equitable relief, may be brought in the State of Missouri, (ii) consents
to the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court.
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers by personal service or by registered
or certified mail, return receipt requested, or by overnight express courier
service, addressed to Executive at the home address which the Company has on
file for Executive at the time such mailing occurs.


16.Choice of Law. The Company’s primary place of business is in the State of
Missouri. Therefore, this Agreement and the obligations of the parties hereunder
shall be construed, interpreted and enforced in accordance with the laws of the
State of Missouri, without giving effect to any conflict of law principles that
would result in the application of any law other than the law of the State of
Missouri.


17.Survival of Provisions. The obligations contained in any section that
contains obligations to be performed following the termination of Executive’s
employment with the Company or any affiliate or subsidiary shall survive such
termination and shall be fully enforceable thereafter.


18.Savings Clause. If any term contained in this Agreement is found by a court
of competent jurisdiction to be unenforceable or invalid to any extent, such
finding will not affect the validity or enforceability of any other term or
provision of this Agreement.


19.Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business. The Company may assign its rights and obligations
under this Agreement to any of its subsidiaries or affiliates without
Executive’s consent, but shall remain liable for any payments provided




--------------------------------------------------------------------------------




hereunder that are not timely made by any such assignee. Executive’s rights or
obligations under this Agreement may not be assigned by Executive.


20.Section 409A Compliance. To the extent applicable, this Agreement will be
interpreted in accordance with Internal Revenue Code Section 409A and the
regulations and other interpretive guidance issued thereunder including, without
limitation, any such regulations or other guidance that may be issued after the
date this Agreement is executed. Notwithstanding any other provision of this
Agreement, if the Company determines any provision herein is or may be subject
to Code Section 409A, the provisions of Section 5.03 of the Plan apply and the
Company may adopt such amendments or modify payments made hereunder or take any
other action or actions the Company determines is necessary or appropriate to
(i) exempt payments made hereunder from the application of Code Section 409A or
(ii) comply with the requirements of Code Section 409A. Notwithstanding any
other provision of this Agreement, if the period for consideration and
revocation of this Agreement spans two tax years, then any payments hereunder
which are subject to Code Section 409A shall be delayed until the later of (x)
the end of the applicable revocation period, or (y) the first regularly
scheduled Company payroll date in the second tax year.


21.Certification and Acknowledgment. Executive certifies and acknowledges as
follows:


(a)Executive has read the terms of this Agreement, and Executive understands its
terms and effects, including the fact that Executive has agreed to RELEASE AND
FOREVER DISCHARGE the Company and each and every one of its affiliated entities
from any legal action arising out of Executive’s employment relationship with
the Company and the termination of that employment relationship;


(b)Executive has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which Executive acknowledges is adequate and
sufficient to Executive and which Executive acknowledges is in addition to any
other benefits to which Executive is otherwise entitled;


(c)Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;


(d)Executive does not waive rights or claims that may arise after the date this
Agreement is executed;


(e)The Company has provided Executive with a period of at least twenty-one (21)
days within which to consider this Agreement, and Executive has signed on the
date indicated below after concluding this Agreement is satisfactory to
Executive; and


(f)Executive acknowledges this Agreement may be revoked by Executive within
seven (7) days after Executive’s execution and this Agreement shall not become
effective until the expiration of such seven (7) day revocation period. Any
revocation must be submitted, in writing, to the Company, and state, “I hereby
revoke my acceptance of our Agreement.” The revocation must be personally
delivered to Monica Andersen or a designee, or mailed to Monica Andersen, Vice
President Human Resources, Mallinckrodt, 675 McDonnell Boulevard, Hazelwood, MO
63042 and postmarked within seven (7) calendar days of Executive’s execution of
this Agreement. In the event of a timely revocation by Executive, this Agreement
will be deemed null and void and the Company will have no obligations hereunder.






--------------------------------------------------------------------------------




Intending to be legally bound hereby, Executive and the Company (by its duly
authorized agent) hereby execute the foregoing Separation of Employment
Agreement and General Release.




EXECUTIVE


/s/ Stephen Merrick
 
July 3, 2014
Signature
 
Date
 
 
 





COMPANY


/s/ Ian J. Watkins
 
July 8, 2014
Signature
 
Date
 
 
 
Name: Ian J. Watkins
 
 
 
 
 
Title: SVP Human Resources
 
 







